In an action, inter alia, pursuant to Debtor and Creditor Law § 273 to set aside certain transfers as fraudulent, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated December 15, 2006, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*806The defendant met his initial burden of demonstrating his prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Island Holding v O’Brien, 6 AD3d 498 [2004]). In opposition, the plaintiff failed to adduce proof demonstrating the existence of a material issue of fact warranting a trial (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Rivera, J.P., Spolzino, Carni and McCarthy, JJ., concur.